                 Case 3:20-cv-07184-EMC Document 27 Filed 12/16/20 Page 1 of 4



 1 JEFFREY BOSSERT CLARK
   Acting Assistant Attorney General
 2 DAVID L. ANDERSON

 3 United States Attorney
   ALEXANDER K. HAAS
 4 Director, Federal Programs Branch
   BRIGHAM J. BOWEN
 5 Assistant Branch Director
   JASON C. LYNCH (D.C. Bar No. 1016319)
 6
   MICHAEL P. CLENDENEN (D.C. Bar No. 1660091)
 7 Trial Attorneys
   United States Department of Justice
 8 Civil Division, Federal Programs Branch

 9          1100 L Street NW
            Washington, DC 20530
10
            Tel: (202) 514-1359
11          Fax: (202) 616-8460
            Email: jason.lynch@usdoj.gov
12
     Attorneys for Defendants
13
                                    UNITED STATES DISTRICT COURT
14

15                                 NORTHERN DISTRICT OF CALIFORNIA

16                                     SAN FRANCISCO DIVISION
17

18
   THE CITY OF PORTLAND AND THE CITY                  Case No. 3:20-cv-7184-SK
19 OF OAKLAND,
                                                      STIPULATION: [PROPOSED]
20                                                    ORDER
                     Plaintiffs,
21

22
            v.
23
   WILLIAM BARR, in his official capacity as
24 United States Attorney General, et al.,

25                   Defendants.
26

27

28
     STIPULATION AND PROPOSED ORDER
     Case No. 3:20-cv-7184-SK
            Case 3:20-cv-07184-EMC Document 27 Filed 12/16/20 Page 2 of 4




 1         Subject to the Court’s approval, Plaintiffs and Defendants, through their undersigned counsel of

 2 record, HEREBY STIPULATE as follows:

 3         1. The Complaint in this case was filed on October 14, 2020, and Defendants’ response is due

 4            December 21, 2020.

 5         2. Defendants intend to file a motion to dismiss. Under Local Civil Rules 7-2 and 7-3,

 6            Defendants’ motion and reply would be limited to 25 and 15 pages, respectively.

 7         3. This case involves a number of different claims, brought by two different cities, against

 8            several federal agencies and officers. Defendants will be raising both jurisdictional and non-

 9            jurisdictional arguments against both Plaintiffs and all claims. Defendants believe that they

10            need additional pages to make these arguments fully, and that the Court would benefit from

11            that additional briefing.

12         4. Defendants may file a motion to dismiss of up to 40 pages and a reply of up to 25 pages.

13 IT IS SO STIPULATED.

14 //

15 //

16 //

17 Dated: December 16, 2020                     Respectfully submitted,

18                                              JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General
19

20                                              DAVID L. ANDERSON
                                                United States Attorney
21
                                                ALEXANDER K. HAAS
22                                              Director, Federal Programs Branch
23
                                                BRIGHAM J. BOWEN
24                                              Assistant Branch Director

25                                              /s/ Jason C. Lynch
                                                JASON C. LYNCH (D.C. Bar No. 1016319)
26                                              MICHAEL P. CLENDENEN (D.C. Bar No. 1660991)
                                                Trial Attorneys
27
                                                United States Department of Justice
28                                              Civil Division, Federal Programs Branch
                                                1100 L Street NW
     STIPULATION & PROPOSED ORDER
            Case 3:20-cv-07184-EMC Document 27 Filed 12/16/20 Page 3 of 4




 1                                     Washington, DC 20530
                                       Tel: (202) 514-1359
 2                                     Fax: (202) 616-8460
                                       Email: jason.lynch@usdoj.gov
 3

 4                                     Attorneys for Defendants

 5                                     /s/ Jonathan Miller
                                       JONATHAN MILLER, Legal Director
 6                                     Admitted Pro Hac Vice
                                       JILL HABIG, President, CA SBN 268770
 7
                                       LIJIA GONG, Counsel, CA SBN 294268
 8                                     VICTORIA STILWELL, Staff Attorney, CA SBN 330397
                                       Public Rights Project
 9                                     4096 Piedmont Avenue #149
                                       Oakland, California 94611
10                                     T: (301) 335-3828
                                       Email: jon@publicrightsproject.org
11

12                                     Attorneys for Plaintiffs

13                                     OFFICE OF THE CITY ATTORNEY
                                       CITY OF PORTLAND
14                                     TRACY REEVE, OR SBN 891123
15                                     City Attorney
                                       Admitted Pro Hac Vice
16                                     ROBERT TAYLOR, OR SBN 044287
                                       Chief Deputy City Attorney
17                                     Admitted Pro Hac Vice
                                       DENIS VANNIER, OR SBN 044406
18                                     Senior Deputy City Attorney
19                                     Admitted Pro Hac Vice
                                       NAOMI SHEFFIELD, OR SBN 170601
20                                     Deputy City Attorney
                                       Admitted Pro Hac Vice
21                                     1221 SW 4th Avenue, Suite 430
                                       Portland, Oregon 97204
22                                     T: (503) 823-4047; F: (503) 823-3089
23                                     Email: robert.taylor@portlandoregon.gov

24                                     Attorneys for Plaintiff City of Portland

25                                     OFFICE OF THE CITY ATTORNEY
                                       CITY OF OAKLAND
26
                                       BARBARA J. PARKER, CA SBN 069722
27                                     City Attorney
                                       MARIA BEE, CA SBN 167716
28                                     Chief Assistant City Attorney

     STIPULATION & PROPOSED ORDER
            Case 3:20-cv-07184-EMC Document 27 Filed 12/16/20 Page 4 of 4




 1                                           ZOE M. SAVITSKY, CA SBN 281616
                                             Supervising Deputy City Attorney
 2                                           MALIA MCPHERSON, CA SBN 313918
                                             Deputy City Attorney
 3
                                             One Frank H. Ogawa Plaza, 6th Floor
 4                                           Oakland, California 94612
                                             T: (510) 238-3601; F: (510) 238-6500
 5                                           Email: zsavitsky@oaklandcityattorney.org

 6                                           Attorneys for Plaintiff City of Oakland
 7                                      [PROPOSED] ORDER
 8
           Pursuant to stipulation, IT IS SO ORDERED.
 9
10

11 Date:

12                                                  ___________________________
                                                    EDWARD M. CHEN
13                                                  United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & PROPOSED ORDER
